Citation Nr: 0114568	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to March 
1963 and from October 1964 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, wherein the veteran's claim of 
entitlement to service connection for arthritis was denied.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist.  This law applies to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Thus because of the change in the law eliminating the 
requirement of a well-grounded claim, and mandating full 
development, the RO must adjudicate this claim under the 
current statute.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Prior to determining the veteran's claim for entitlement of 
service connection for arthritis, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  It is noted in 
this case that the RO found the claim to be not well 
grounded.

The veteran contends that the RO erred by failing to grant 
service connection for arthritis.  In a substantive appeal 
dated in August 2000, he specifically noted that service 
medical records show complaints of lower back pain and that 
he was diagnosed as having rheumatoid arthritis in his 
elbows.

Service medical records show that he was diagnosed as having 
rheumatoid arthritis as well as injuries to his back, heels 
and a toe.  There is at least one positive rheumatoid factor 
recorded during service.  Recent medical records from the VA 
Medical Center in Fayetteville, Arkansas show that he was 
diagnosed as having degenerative joint disease in multiple 
joints and note his complaints of elbow pain bilaterally.  
Since the veteran has not undergone a VA orthopedic 
examination in connection with his claim of entitlement to 
service connection for arthritis, he should be afforded one 
in order to obtain a medical opinion with regard to the 
etiology of his arthritis.

Additionally, the veteran provided treatment records from the 
VA Medical Center (VAMC) in Fayetteville.  It is possible 
that all such records have not been associated with the 
claims file.  Since VAMC records are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, they are deemed to be constructively part of the 
record on appeal and must be obtained.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers, VA or private, who 
treated him for arthritis since service.  
Of particular interest are records from 
the Fayetteville VAMC.  After securing the 
necessary releases, the RO should request 
any records that have not previously been 
obtained and associate them with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The veteran should be provided 
appropriate VA examination(s) to ascertain 
the nature, etiology, and the type of his 
arthritis (to include orthopedic and 
rheumatologic findings).  All necessary 
tests should be conducted and all findings 
reported in detail, including any x-rays 
as deemed necessary.  The examiner(s) 
should be asked to review the evidence 
contained in the claims file, including 
the service medical records and subsequent 
medical records in conjunction with the 
examination(s) of the veteran.  A notation 
to the effect that this record review took 
place should be included in the 
examination report(s).  The examiner(s) 
should provide an opinion as to whether it 
is at least as likely as not whether the 
veteran's current arthritis is 
etiologically related to injuries incurred 
in service or to the rheumatoid arthritis 
he was reported as having in service.  The 
examiner(s) should distinguish between the 
different forms of arthritis (i.e., 
traumatic, rheumatic, and 
degenerative/systemic), determining which 
forms the veteran currently has and 
provide separate opinions as to their 
etiology as indicated above.  The 
examiner(s) should set forth in detail all 
findings that provide a basis for the 
opinion(s).  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



